Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 5/18/2022 is acknowledged.
	Claims 12-23 are examined on the merits.
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Prior Rejection Maintained) Claims 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,478,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented invention is also drawn to a method of administering to an inoculation site region in the body of the mammalian subject a composition comprising an effective amount of a replication- competent controlled herpesvirus which is a recombinant virus in which one or more replication- essential genes have been placed under the control of a gene switch that is inserted in the genome of the recombinant virus and that can be activated deliberately, and (b) exposing the inoculation site region of the mammalian subject to a localized activation treatment that activates the recombinant virus to undergo a round of replication in the inoculation site region, wherein the replication-competent controlled herpesvirus carries an expressible gene for an antigen of an influenza virus. 
Response to arguments:
Applicants arguments have been considered.  However, they are not persuasive.  Influenza vaccination routinely involves administering antigens that are different from the strain that may infect the vaccine recipient.  Influenza viruses mutate during a flu season, which is why global surveillance is important to determine how the seasonal influenza vaccines should be updated each year.  Therefore, the patent invention does render obvious the instant invention since the recombinant herpesvirus being administered also encodes an influenza antigen, which is also presently claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(Prior Rejection Maintained) Claim(s) 12-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Voellmy and Bloom (WO/16/030392).
The claimed invention is drawn to a method of immunization of a mammalian subject against an influenza virus strain, the method of immunization comprising (a) administering to an inoculation site region in the body of the mammalian subject a composition comprising an effective amount of a replication- competent controlled herpesvirus which is a recombinant virus in which one or more replication- essential genes have been placed under the control of a gene switch that is inserted in the genome of the recombinant virus and that can be activated deliberately, and (b) exposing the inoculation site region of the mammalian subject to a localized activation treatment that activates the recombinant virus to undergo a round of replication in the inoculation site region, wherein the replication-competent controlled herpesvirus carries an expressible gene for an antigen of an influenza virus strain that is different from the influenza virus strain against which the immunization is directed.

Wherein the activation treatment comprises administering an activating heat dose to the inoculation site region.

Wherein the replication-competent controlled herpesvirus is a recombinant herpesvirus that comprises an inserted gene encoding a small-molecule regulator-activated transactivator which gene is functionally linked to a nucleic acid sequence that acts as a heat shock promoter as well as a transactivator-responsive promoter, and one or more transactivator-responsive promoters that are functionally linked to the one or more replication-essential genes.

Wherein the replication-competent controlled herpesvirus is a recombinant HSV-1 or HSV-2 and the replication-essential viral genes that are functionally linked to transactivator-responsive promoters include at least all copies of the ICP4 gene or the ICP8 gene.

Wherein the small-molecule regulator-activated transactivator contains a truncated ligand-binding domain from a progesterone receptor and is activated by a progesterone receptor antagonist that iscapable of interacting with the ligand-binding domain and activating the transactivator.

Wherein the replication-competent controlled herpesvirus is a recombinant virus selected from the group consisting of an HSV-1, an HSV-2, a varicella zoster virus and a cytomegalovirus.

Wherein the replication-competent controlled herpesvirus is a recombinant herpesvirus that comprises an inserted gene encoding a transactivator activated by a small-molecule regulator, wherein the gene encoding the transactivator is functionally linked to a nucleic acid that acts as a heat shock promoter, and one or more transactivator-responsive promoters that are functionally linked to one or more replication-essential genes.

Wherein the replication-competent controlled herpesvirus is a recombinant herpesvirus that comprises an inserted gene encoding a small-molecule regulator-activated transactivator wherein the gene encoding the transactivator is functionally linked to a nucleic acid that acts as a constitutively active promoter or a transactivator-responsive promoter, a first replication-essential gene of the replication-competent controlled herpesvirus that is functionally linked to a promoter activated by heat and a second replication- essential gene of the replication-competent controlled herpesvirus that is functionally linked to a transactivator-responsive promoter.

Wherein the replication-competent controlled herpesvirus carries an expressible gene for an antigen of an influenza virus strain that differs in clade from the influenza virus strain against which the immunization is directed.

Wherein the replication-competent controlled herpesvirus carries an expressible gene for an antigen of an influenza virus strain that differs in subtype from the influenza virus strain against which the immunization is directed.

Wherein the inoculation site region is a cutaneous or subcutaneous region on the trunk or on an extremity of the mammalian subject.

Wherein the expressible gene for an antigen of an influenza virus strain is a gene or gene fragment encoding all or part of a hemagglutinin.

The prior art
Voellmy and Bloom teach the generation of a recombinant HSV virus that contains antiprogestin and heat activated gene regulation mechanism. [see page 26]  These mechanisms control the expression of a heterologous gene, such as an influenza HA protein. [see page 3 and page 10, lines 32-34]  They teach that influenza viruses undergo regular antigenic changes and as a result, the administration of their recombinant HSV expressing an influenza HA protein would achieve the immunization against a different influenza virus strain. [see page 3, lines 15-20]  Voellmy and Bloom also teach the operational linkage of the ICP8 gene with different promoters, such as a heat shock protein. [see page 12, lines 8-19]  At the inoculation site, the heat and small-molecule regulator-activated herpesvirus can be activated a by a heat dose. [see page 16, lines 15-26]  The inoculation can occur at the trunk or other extremities via the cutenous or subcutaneous route. [see page 16, lines 27-33]  Voellmy and Bloom also teach that the herpesvirus can be a HSV-1. [see page 32, lines 21-28]  Therefore, Voellmy and Bloom anticipate the instant invention.  
Response to arguments:
Applicants arguments have been considered.  However, they are not persuasive.  Influenza vaccination routinely involves administering antigens that are different from the strain that may infect the vaccine recipient.  Influenza viruses mutate during a flu season, which is why global surveillance is important to determine how the seasonal influenza vaccines should be updated each year.  Moreover,   Therefore, the teachings of Voellmy and Bloom anticipate instant invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648